DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
1.    Species 1: the species of applicant’s disclosed “needle assembly” as described in Fig. 64 of applicant’s specification;
2.    Species 2: the species of applicant’s disclosed “needle assembly” as described in Fig. 71A-B, 72A-B of applicant’s specification;
3.    Species 3: the species of applicant’s disclosed “needle assembly” as described in Figs. 60A-B, 73A-B, and 75 of applicant’s specification;
4.    Species 4: the species of applicant’s disclosed “needle assembly” as described in Figs. 41A-C.
The species are independent or distinct because the different species require the mutually exclusive characteristics of such species. For example,  require a plug 1932 attached to a portion of the housing 1912 and a magnetic element 1930 included with the plug (Fig. 71A-B, [0251]) while Species 3 recite a housing 1812 including first and second portions (1812A, 1828) that are slidably attached to one another (Figs. 60A-B, [0236]) and species 4 recite cap 1622 that covers a proximal end of the housing 1616 (Figs. 41A-C), [0203]). In addition, these species are not obvious variants of each other based on the current record. Species 1 require the first and second magnets that are each substantially U-shaped so as to substantially form a cylindrical shape when disposed in the at least one notch (Fig. 64, [0244]). Species 2 require a catheter 1915 disposed on the needle 1914 (Figs. 71A-B, [0248]) and the plug that includes a filter therein (Figs. 72A-B, [0255]), while Species 3 require a magnetic element included with the retention component which includes an annular ring 1992 in which the magnetic element 1990 disposed (Fig. 73B, [0258]) or an end cap 2012 that that serves as a retention component (Fig. 75, [0262]). On the other hand, species 4 require cap 1622 defining a cavity for receiving therein a portion of the proximal end of the housing 1616 (Figs. 41A-C, [0203]). 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require searching different classes/subclasses or electronic resources and/or employing different search strategies or search queries..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571) 270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793